Case 3:20-cv-05007-MAS-DEA Document 11-8 Filed 06/29/20 Page 1 of 1 PageID: 816



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

 APFA, INC.,                                   HONORABLE MICHAEL A. SHIPP
                                               Civil Action No. 3:20-CV-05007
               Plaintiff,
                                                           [PROPOSED] ORDER
                v.
                                                       (Document Electronically Filed)
 UATP MANAGEMENT, LLC,

               Defendant.

        AND NOW, this _____ day of _______________, ____, upon consideration of the

 motion to dismiss of UATP Management, LLC (“UATP”), or, in the alternative, to stay this

 action pending arbitration, along with any written and/or oral arguments thereon, IT IS hereby

 ORDERED that said motion to dismiss is GRANTED; and it is further

        ORDERED that Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.



                                                       Michael Shipp, U.S.D.J
